DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 03/30/2021 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 9-11, 17-20 and 22 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Koseki Kazumasa et al. [US 20150352437 A1: already of record] in view of Ajoy S Fernandes et al. [Combating VR Sickness through Subtle Dynamic Field-of-View Modification: already of record].
Regarding claim 1, Koseki teaches:
1. An image display system comprising a goggles apparatus (i.e. a display on a head-mounted display (HMD) that is worn on a head of a user- ¶0004) and at least one processor (i.e. The control board 1050 includes 1) a microprocessor (e.g., central processing unit (CPU) 1051, graphics processing unit (GPU), and digital signal processor (DSP)), 2)- ¶0093), the at least one processor being configured to: 
dispose a virtual camera (i.e. The virtual stereo camera 10 includes a right virtual camera and a left virtual camera- ¶0131) in a virtual space (i.e. The player assistance display virtual three-dimensional space is hereinafter appropriately referred to as “virtual space”.- ¶0129); 
set an angle of view of the virtual camera to at least either one of a first angle of view (i.e. same as the angle of view of human vision- ¶0132) and a second angle of view smaller than the first angle of (i.e. The imaging angle of view of the virtual stereo camera 10 is set to be approximately the same as the angle of view of human vision- ¶0132); 
generate an image for a left eye (i.e. left-eye image- ¶0131) and an image for a right eye (i.e. right-eye image- ¶0131) that are images of the virtual space included within the angle of view of the virtual camera (i.e. The virtual stereo camera 10 includes a right virtual camera and a left virtual camera for generating a stereoscopic image that is displayed on the HMD 1310. A rendering image of the player assistance display virtual three-dimensional space that is captured by the right camera is used as a right-eye image that is displayed on the HMD 1310, and a rendering image of the player assistance display virtual three-dimensional space that is captured by the left camera is used as a left-eye image that is displayed on the HMD 1310- ¶0131) and that have a parallax therebetween (i.e. a right virtual camera and a left virtual camera for generating a stereoscopic image that is displayed on the HMD 1310- ¶0131); 
display the image for a left eye and the image for a right eye on a display section of the goggles apparatus (i.e. The virtual stereo camera 10 includes a right virtual camera and a left virtual camera for generating a stereoscopic image that is displayed on the HMD 1310. A rendering image of the player assistance display virtual three-dimensional space that is captured by the right camera is used as a right-eye image that is displayed on the HMD 1310, and a rendering image of the player assistance display virtual three-dimensional space that is captured by the left camera is used as a left-eye image that is displayed on the HMD 1310- ¶0131); 
generate a first image for a left eye and a first image for a right eye that represent a part of the virtual space, if the angle of view of the virtual camera is set to the first angle of view (i.e. The HMD 1310 may be implemented by a non-see-through (immersive) head-mounted display that provides a viewing angle that corresponds to the viewing angle of human vision- ¶0114); generate a second image for a left eye and a second image for a right eye in each of which a part of the virtual space is enlarged, if the angle of view of the virtual camera is set to the second angle of view  (i.e. The virtual stereo camera 10 includes a right virtual camera and a left virtual camera for generating a stereoscopic image that is displayed on the HMD 1310. A rendering image of the player assistance display virtual three-dimensional space that is captured by the right camera is used as a right-eye image that is displayed on the HMD 1310, and a rendering image of the player assistance display virtual three-dimensional space that is captured by the left camera is used as a left-eye image that is displayed on the HMD 1310- ¶0131); 
display each of the first image for a left eye and the first image for a right eye in a display area with a first size, if the angle of view of the virtual camera is set to the first angle of view; and display each of the second image for a left eye and the second image for a right eye in a display area with a second size smaller than the first size, if the angle of view of the virtual camera is set to the second angle of view (i.e. The virtual stereo camera 10 includes a right virtual camera and a left virtual camera for generating a stereoscopic image that is displayed on the HMD 1310. A rendering image of the player assistance display virtual three-dimensional space that is captured by the right camera is used as a right-eye image that is displayed on the HMD 1310, and a rendering image of the player assistance display virtual three-dimensional space that is captured by the left camera is used as a left-eye image that is displayed on the HMD 1310- ¶0131).
However, Koseki does not teach explicitly:
a second angle of view smaller than the first angle of view; 
wherein the first image having a cutout portion having a first cutout size corresponding to the first angle of view;
wherein the second image having the cutout portion having a second cutout size corresponding to the second angle of view;
a display area with a second size smaller than the first size;
he cutout portion changing from the first cutout size to the second cutout size as the angle of view changes from the first angle of view to the second angle of view.
In the same field of endeavor, Ajoy teaches:
a second angle of view smaller than the first angle of view (i.e. see fig. 3); 
 (i.e. see fig. 3); 
wherein the second image having the cutout portion having a second cutout size corresponding to the second angle of view(i.e. see fig. 3); 
a display area with a second size smaller than the first size (i.e. see fig. 3);
the cutout portion changing (i.e. The FOV restrictors were intially set to contract at rate CRate- Section 4.2) from the first cutout size to the second cutout size (i.e. fig. 3) as the angle of view changes from the first angle of view to the second angle of view (i.e. When 80˚≤IFOV ≤ 120˚, constant changes in FOV are not as noticeable Here, we use CRate = -9˚/s- Section 4.2, fig. 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Koseki with the teachings of Ajoy to reduce the degree of VR sickness perceived by participants and help them adapt to VR, without decreasing their subjective level of presence, and minimizing their awareness of the intervention (Ajoy- Abstract).

Regarding claim 5, Koseki and Ajoy teach all the limitations of claim 1.
However, Koseki and Ajoy do not teach explicitly:
wherein the display area with the second size is an area that is a central portion obtained by removing at least an outer peripheral portion of the display area with the first size, if the angle of view of the virtual camera is set to the second angle of view, the at least one processor displays, at the outer peripheral portion, an image in which the virtual space is invisible or difficult to see.
In the same field of endeavor, Ajoy teaches:
wherein the display area with the second size is an area that is a central portion obtained by removing at least an outer peripheral portion of the display area with the first size (i.e. We used cutouts with a hard circular edge (IFOV =OFOV), where the view through the cutout is completely transparent, and the rest of the FOV restrictor is opaque- section 4.1), if the angle of view of the virtual camera is set to the second angle of view, the at least one processor displays, at the outer peripheral portion, an image in which the virtual space is invisible or difficult to see (i.e. see fig. 3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Koseki with the teachings of Ajoy to reduce the degree of VR sickness perceived by participants and help them adapt to VR, without decreasing their subjective level of presence, and minimizing their awareness of the intervention (Ajoy- Abstract).

Regarding claim 9, Koseki and Ajoy teach all the limitations of claim 1 and Koseki further teaches:
further comprising a sensor for detecting an orientation of the goggles apparatus (i.e. The 6-axis sensor 1308 is a known motion trace sensor that detects movements in the longitudinal direction (X3-axis), the lateral direction (Y3-axis), and the vertical direction (Z3-axis) of the HMD 1310 (i.e., the head of the player 2), and the rotation (Φh, Φh, Ψh) around each axis- ¶0116), wherein the at least one processor controls an orientation of the virtual camera on the basis of the orientation of the goggles apparatus (i.e. Specifically, the virtual stereo camera 10 is controlled so as to trace the motion of the head of the player 2- ¶0132), the at least one processor sets a degree of change in the orientation of the virtual camera with respect to a change in the orientation of the goggles apparatus (i.e. controls the position (movement) and the posture of the virtual stereo camera 10 in the virtual space in synchronization with the position and the posture of the HMD 1310 in the real space (step S50)- ¶0211), and if the angle of view of the virtual camera is set to the second angle of view, when the orientation of the goggles apparatus changes, the at least one processor controls the orientation of the virtual camera such that the orientation of the virtual camera approaches the orientation of the goggles apparatus by the set degree of change (i.e. The virtual stereo camera 10 is disposed at a position Ph′ of the HMD 1310 that is appropriately subjected to coordinate transformation from the ranging coordinate system to the coordinate system of the virtual space. The imaging angle of view of the virtual stereo camera 10 is set to be approximately the same as the angle of view of human vision. The optical axis direction is set to the direction of the longitudinal axis (X3-axis: FIG. 3) detected by the 6-axis sensor 1308 included in the HMD 1310, and the rotation around the optical axis is controlled to be the same as the rotation around the longitudinal axis detected by the 6-axis sensor 1308. Specifically, the virtual stereo camera 10 is controlled so as to trace the motion of the head of the player 2. This function may be implemented by utilizing known HMD head tracking technology- ¶0132).

Regarding claim 10, Koseki and Ajoy teach all the limitations of claim 1 and Koseki further teaches:
	wherein, if the angle of view of the virtual camera is set to the second angle of view, the at least one processor sets a degree of change in the orientation of the virtual camera with respect to a change in the orientation of the goggles apparatus such that the degree of change is lower than that when the angle of view of the virtual camera is set to the first angle of view (i.e. controls the position (movement) and the posture of the virtual stereo camera 10 in the virtual space in synchronization with the position and the posture of the HMD 1310 in the real space (step S50)- ¶0211).

Regarding claim 11, Koseki and Ajoy teach all the limitations of claim 1 and Koseki further teaches:
further comprising a sensor for detecting an orientation of the goggles apparatus(i.e. The 6-axis sensor 1308 is a known motion trace sensor that detects movements in the longitudinal direction (X3-axis), the lateral direction (Y3-axis), and the vertical direction (Z3-axis) of the HMD 1310 (i.e., the head of the player 2), and the rotation (Φh, Φh, Ψh) around each axis- ¶0116), wherein the at least one processor controls an orientation of the virtual camera on the basis of the orientation of the goggles apparatus(i.e. Specifically, the virtual stereo camera 10 is controlled so as to trace the motion of the head of the player 2- ¶0132), if the angle of view of the virtual camera is set to the first angle of view, when the orientation of the goggles apparatus changes, the at least one processor controls the orientation of the virtual camera (i.e. controls the position (movement) and the posture of the virtual stereo camera 10 in the virtual space in synchronization with the position and the posture of the HMD 1310 in the real space (step S50)- ¶0211), and if the angle of view of the virtual camera is set to the second angle of view, when the orientation of the goggles apparatus changes, the at least one processor performs a correction process for reducing change in the orientation of the virtual camera and controls the orientation of the virtual camera in accordance with the correction process.

Regarding claim 17, Koseki and Ajoy teach all the limitations of claim 1.
However, Koseki does not teach explicitly:
wherein an angle at which end portions of an image for a left eye and an image for a right eye in each of which a part of the virtual space is enlarged are seen from a viewpoint of a user wearing the goggles apparatus is larger than an angle at which the virtual space is seen from the virtual camera in a direction along the second angle of view.
In the same field of endeavor, Ajoy teaches:
wherein an angle at which end portions of an image for a left eye and an image for a right eye in each of which a part of the virtual space is enlarged are seen from a viewpoint of a user wearing the goggles apparatus is larger (i.e. fig. 3(b)) than an angle at which the virtual space is seen from the virtual camera in a direction along the second angle of view (i.e. fig. 3(c-g)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Koseki with the teachings of Ajoy to reduce the degree of VR sickness perceived by participants and help them adapt to VR, without decreasing their subjective level of presence, and minimizing their awareness of the intervention (Ajoy- Abstract).



Regarding claim 20, method claim 20 corresponds to apparatus claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 19, apparatus claim 19 is drawn to the apparatus using/performing the same method as claimed in claim 20. Therefore apparatus claim 19 corresponds to method claim 20, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 22, Koseki and Ajoy teach all the limitations of claim 1.
However, Koseki does not teach explicitly:
wherein the cutout portion is an outer peripheral portion having a first size in the display area of the first size, and having a second size in the display area of the second size.
In the same field of endeavor, Ajoy teaches:
wherein the cutout portion is an outer peripheral portion having a first size in the display area of the first size, and having a second size in the display area of the second size (i.e. see size differences between figures 3b-g).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Koseki with the teachings of Ajoy to reduce the degree of VR sickness perceived by participants and help them adapt to VR, without decreasing their subjective level of presence, and minimizing their awareness of the intervention (Ajoy- Abstract).

Claims 6-8 and 12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Koseki Kazumasa et al. [US 20150352437 A1: already of record] in view of Ajoy S Fernandes et al. [Combating VR Sickness through Subtle Dynamic Field-of-View Modification: already of record] and further in view of Sata Hironori [US 6304267 B1: already of record].
Regarding claim 6, Koseki and Ajoy teaches all the limitations of claim 1.
However, Koseki and Ajoy do not teach explicitly:
wherein the at least one processor is capable of continuously changing the angle of view of the virtual camera from the first angle of view to the second angle of view, and the at least one processor continuously reduces display areas of an image for a left eye and an image for a right eye in each of which a part of the virtual space is enlarged, in accordance with continuous change in the angle of view of the virtual camera from the first angle of view to the second angle of view.
In the same field of endeavor, Sata teaches:
wherein the at least one processor is capable of continuously changing the angle of view of the virtual camera from the first angle of view to the second angle of view (i.e. The angle of view of the virtual camera is changed depending on the positional information (e.g., coordinates) of the first and second displayed objects. Thus, the angle of view of the virtual camera can reflect changing of the positional information of the first and second displayed objects- Col 2, 15-24), and the at least one processor continuously reduces display areas of an image for a left eye and an image for a right eye in each of which a part of the virtual space is enlarged (i.e. the angle of view of the virtual camera may be decreased as the distance between the first and second displayed objects increases- Col 2, line 25-35, fig. 1-2), in accordance with continuous change in the angle of view of the virtual camera from the first angle of view to the second angle of view(i.e. As the distance D between the player's game character and the ball decreases or increases, the angle of view θ is increased or decreased- Abstract).
(Sata- Abstract).

Regarding claim 7, Koseki and Ajoy teaches all the limitations of claim 1.
However, Koseki and Ajoy do not teach explicitly:
wherein the at least one processor is capable of continuously changing the angle of view of the virtual camera from the first angle of view to the second angle of view, and in accordance with continuous change in the angle of view of the virtual camera from the first angle of view to the second angle of view, the at least one processor changes display areas of an image for a left eye and an image for a right eye in each of which a part of the virtual space is enlarged, into substantially similar shapes, and continuously reduces the display areas.
In the same field of endeavor, Sata teaches:
wherein the at least one processor is capable of continuously changing the angle of view of the virtual camera from the first angle of view to the second angle of view(i.e. The angle of view of the virtual camera is changed depending on the positional information (e.g., coordinates) of the first and second displayed objects. Thus, the angle of view of the virtual camera can reflect changing of the positional information of the first and second displayed objects- Col 2, 15-24), and in accordance with continuous change in the angle of view of the virtual camera from the first angle of view to the second angle of view(i.e. the angle of view of the virtual camera may be decreased as the distance between the first and second displayed objects increases- Col 2, line 25-35, fig. 1-2), the at least one processor changes display areas of an image for a left eye and an image for a right eye in each of which a part of the virtual space is enlarged, into substantially similar shapes, and continuously reduces the display areas(i.e. see figs. 1-2).
(Sata- Abstract).

Regarding claim 8, Koseki and Ajoy teaches all the limitations of claim 1.
However, Koseki does not teach explicitly:
	while maintaining each of the display areas in a substantially circular or elliptical shape.
Ajoy further teaches:
while maintaining each of the display areas in a substantially circular or elliptical shape(i.e. see figs. 3).
However, Koseki and Ajoy do not teach explicitly:
wherein the at least one processor is capable of continuously changing the angle of view of the virtual camera from the first angle of view to the second angle of view, and in accordance with continuous change in the angle of view of the virtual camera from the first angle of view to the second angle of view, the at least one processor continuously reduces display areas of an image for a left eye and an image for a right eye in each of which a part of the virtual space is enlarged.
In the same field of endeavor, Sata teaches:
wherein the at least one processor is capable of continuously changing the angle of view of the virtual camera from the first angle of view to the second angle of view (i.e. The angle of view of the virtual camera is changed depending on the positional information (e.g., coordinates) of the first and second displayed objects. Thus, the angle of view of the virtual camera can reflect changing of the positional information of the first and second displayed objects- Col 2, 15-24), and in accordance with continuous change in the angle of view of the virtual camera from the first angle of view to the second angle of view, the at least one processor (i.e. see figs. 1-2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Koseki and Ajoy with the teachings of Sata to prevent an image from being distorted (Sata- Abstract).

Regarding claim 12, Koseki and Ajoy teaches all the limitations of claim 1.
However, Koseki does not teach explicitly:
wherein the at least one processor is capable of setting the angle of view of the virtual camera to a third angle of view that is smaller than the first angle of view and larger than the second angle of view, 
In the same field of endeavor, Ajoy teaches:
wherein the at least one processor is capable of setting the angle of view of the virtual camera to a third angle (i.e. fig. 3(f)) of view that is smaller than the first angle (i.e. fig. (e)) of view and larger than the second angle of view (i.e. fig. (g)).
However, Koseki and Ajoy does not teach explicitly:
if the angle of view of the virtual camera is set in a range between the first angle of view and the third angle of view, the at least one processor displays, in the display area with the first size, each of an image for a left eye and an image for a right eye in each of which a part of the virtual space is enlarged, and if the angle of view of the virtual camera is set in a range between the third angle of view and the second angle of view, the at least one processor displays, in a display area smaller than the first size and larger than the second size, each of an image for a left eye and an image for a right eye in each of which a part of the virtual space is enlarged.
In the same field of endeavor, Sata teaches:
(i.e. If the distance D is equal to or larger than the threshold value Dth, a camera distance Dc is then determined from the following formula (2) based on these values D and Dth (Step S3)- Col 8, line 44-67), each of an image for a left eye and an image for a right eye in each of which a part of the virtual space is enlarged, and if the angle of view of the virtual camera is set in a range between the third angle of view and the second angle of view, the at least one processor displays, in a display area smaller than the first size and larger than the second size, each of an image for a left eye and an image for a right eye in each of which a part of the virtual space is enlarged (i.e. When the camera and projection distances Dc, Dp are determined according to the above formulas (2) and (4), the angle of view θ can be decreased as the distance D between the player's game character 30 and the ball 40 increases– Col 8, line 44-67).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Koseki and Ajoy with the teachings of Sata to prevent an image from being distorted (Sata- Abstract).

Claim 13 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Koseki Kazumasa et al. [US 20150352437 A1: already of record] in view of Ajoy S Fernandes et al. [Combating VR Sickness through Subtle Dynamic Field-of-View Modification: already of record] and further in view of Wentworth Edwin W. [US 5420414 A: already of record].
Regarding claim 13, Koseki and Ajoy teach all the limitations of claim 1.
However, Koseki and Ajoy does not teach explicitly 
wherein the goggles apparatus has a tubular portion rotatable in a roll direction, the image display system further comprises a sensor for detecting a rotation angle of the tubular portion, and 
In a related field of endeavor, Wentworth teaches:
wherein the goggles apparatus has a tubular portion rotatable in a roll direction (i.e. focus ring 34- fig. 3), the image display system further comprises a sensor for detecting a rotation angle of the tubular portion, and the at least one processor sets the angle of view of the virtual camera in accordance with the rotation angle of the tubular portion (i.e. By adjusting focus ring 34 the objective lens is also focused for the user- Col 3 line 9-35).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Koseki and Ajoy with the teachings of Wentworth to provide a realistic simulator without activation of the night vision enhancement and with loss of depth perception (Wentworth- Col 3, line 9-35). 

Claims 14-16, 21 and 23 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Koseki Kazumasa et al. [US 20150352437 A1: already of record] in view of Ajoy S Fernandes et al. [Combating VR Sickness through Subtle Dynamic Field-of-View Modification: already of record] and further in view of Nakano Takao et al. [US 20120169717 A1: already of record].
Regarding claim 14, Koseki and Ajoy teach all the limitations of claim 1.
However, Koseki and Ajoy does not teach explicitly 
wherein, if the angle of view of the virtual camera is set to the first angle of view, the at least one processor sets the parallax between the image for a left eye and the image for a right eye to a first parallax, and, if the angle of view of the virtual camera is set to the second angle of view, the at least one processor sets a parallax between an image for a left eye and an image for a right eye in 
In the same field of endeavor, Nakano teaches:
wherein, if the angle of view of the virtual camera is set to the first angle of view, the at least one processor sets the parallax between the image for a left eye and the image for a right eye to a first parallax (i.e. the distance between the right virtual camera and the left virtual camera- ¶0114), and, if the angle of view of the virtual camera is set to the second angle of view, the at least one processor sets a parallax between an image for a left eye and an image for a right eye in each of which a part of the virtual space is enlarged, to a second parallax smaller than the first parallax (i.e. As shown in FIG. 12, the angle of view of each of the right virtual camera and the left virtual camera is a predetermined minimum angle of view Amin when the 3D volume value is 0.0. The greater the 3D volume value, the greater the angle of view. When the 3D volume value is 1.0, the angle of view is a predetermined maximum angle of view Amax. When the 3D volume value is 0.0, the distance between the right virtual camera and the left virtual camera is a predetermined minimum distance Dmin (which is 0 or a value close to 0). The greater the 3D volume value, the greater the distance. When the 3D volume value is 1.0, the distance is a predetermined maximum distance Dmax- ¶0114).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Koseki and Ajoy with the teachings of Nakano to enhance the stereoscopic effect for the user in the stereoscopic display mode which allows the user to feel not only the sense of depth realized by parallax but also the sense of depth realized by perspective projection (Nakano- ¶0136).

Regarding claim 15, Koseki, Ajoy and Nakano teach all the limitations of claim 14 and Koseki further teaches:
(i.e. The virtual stereo camera 10 includes a right virtual camera and a left virtual camera- ¶0131),
However, Koseki and Ajoy does not teach explicitly:
if the angle of view of the virtual camera is set to the first angle of view, the at least one processor sets a virtual distance between the left-eye virtual camera and the right-eye virtual camera to a first distance, and if the angle of view of the virtual camera is set to the second angle of view, the at least one processor sets the virtual distance between the left-eye virtual camera and the right-eye virtual camera to a second distance shorter than the first distance.
In the same field of endeavor, Nakano teaches:
if the angle of view of the virtual camera is set to the first angle of view, the at least one processor sets a virtual distance between the left-eye virtual camera and the right-eye virtual camera to a first distance, and if the angle of view of the virtual camera is set to the second angle of view, the at least one processor sets the virtual distance between the left-eye virtual camera and the right-eye virtual camera to a second distance shorter than the first distance (i.e. As described above, in the stereoscopic display mode, the virtual space is rendered by using two virtual cameras that are placed with a distance therebetween. This generates parallax between the image for right eye and the image for left eye- ¶0109… As shown in FIG. 12, the angle of view of each of the right virtual camera and the left virtual camera is a predetermined minimum angle of view Amin when the 3D volume value is 0.0. The greater the 3D volume value, the greater the angle of view. When the 3D volume value is 1.0, the angle of view is a predetermined maximum angle of view Amax. When the 3D volume value is 0.0, the distance between the right virtual camera and the left virtual camera is a predetermined minimum distance Dmin (which is 0 or a value close to 0). The greater the 3D volume value, the greater the distance. When the 3D volume value is 1.0, the distance is a predetermined maximum distance Dmax- ¶0114).
(Nakano- ¶0136).

Regarding claim 16, Koseki, Ajoy and Nakano teach all the limitations of claim 15.
However, Koseki and Ajoy does not teach explicitly:
wherein the at least one processor is capable of continuously changing the angle of view of the virtual camera from the first angle of view to the second angle of view, and if the angle of view of the virtual camera continuously changes from the first angle of view to the second angle of view, the at least one processor continuously shortens the virtual distance between the left-eye virtual camera and the right-eye virtual camera.
In the same field of endeavor, Nakano teaches:
wherein the at least one processor is capable of continuously changing the angle of view of the virtual camera from the first angle of view to the second angle of view, and if the angle of view of the virtual camera continuously changes from the first angle of view to the second angle of view, the at least one processor continuously shortens the virtual distance between the left-eye virtual camera and the right-eye virtual camera (i.e. FIG. 15 is a flowchart showing a flow of processing which the CPU 311 performs based on the display control program- ¶0126).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Koseki and Ajoy with the teachings of Nakano to enhance the stereoscopic effect for the user in the stereoscopic display mode which allows the user (Nakano- ¶0136). 

Regarding claim 21, Koseki and Ajoy teach all the limitations of claim 1.
However, Koseki and Ajoy does not teach explicitly 
wherein an inter-camera distance of the virtual camera and a parallax between the first image for the left eye and the first image for the right eye changes as the angle of view changes from the first angle of view to the second angle of view.
In the same field of endeavor, Nakano teaches:
wherein an inter-camera distance of the virtual camera (i.e. When the distance between the right virtual camera and the left virtual camera is reduced, the parallax between the image for right eye and the image for left eye is reduced- ¶0111) and a parallax between the first image for the left eye and the first image for the right eye (i.e. As described above, in the stereoscopic display mode, the virtual space is rendered by using two virtual cameras that are placed with a distance therebetween. This generates parallax between the image for right eye and the image for left eye- ¶0109) changes as the angle of view changes from the first angle of view to the second angle of view (i.e. As shown in FIG. 12, the angle of view of each of the right virtual camera and the left virtual camera is a predetermined minimum angle of view Amin when the 3D volume value is 0.0. The greater the 3D volume value, the greater the angle of view. When the 3D volume value is 1.0, the angle of view is a predetermined maximum angle of view Amax. When the 3D volume value is 0.0, the distance between the right virtual camera and the left virtual camera is a predetermined minimum distance Dmin (which is 0 or a value close to 0). The greater the 3D volume value, the greater the distance. When the 3D volume value is 1.0, the distance is a predetermined maximum distance Dmax- ¶0114).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Koseki and Ajoy with the teachings of Nakano to (Nakano- ¶0136).

Regarding claim 23, Koseki and Ajoy teach all the limitations of claim 1.
However, Koseki and Ajoy does not teach explicitly 
wherein an inter-camera distance of the virtual camera decreases as the angle of view of the virtual camera decreases.
In the same field of endeavor, Nakano teaches:
	wherein an inter-camera distance of the virtual camera decreases (i.e. When the distance between the right virtual camera and the left virtual camera is reduced, the parallax between the image for right eye and the image for left eye is reduced- ¶0111) as the angle of view of the virtual camera decreases wherein an inter-camera distance of the virtual camera decreases as the angle of view of the virtual camera decreases (i.e. As shown in FIG. 12, the angle of view of each of the right virtual camera and the left virtual camera is a predetermined minimum angle of view Amin when the 3D volume value is 0.0. The greater the 3D volume value, the greater the angle of view. When the 3D volume value is 1.0, the angle of view is a predetermined maximum angle of view Amax. When the 3D volume value is 0.0, the distance between the right virtual camera and the left virtual camera is a predetermined minimum distance Dmin (which is 0 or a value close to 0). The greater the 3D volume value, the greater the distance. When the 3D volume value is 1.0, the distance is a predetermined maximum distance Dmax- ¶0114).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Koseki and Ajoy with the teachings of Nakano to enhance the stereoscopic effect for the user in the stereoscopic display mode which allows the user (Nakano- ¶0136).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488